Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 1 of 24 PageID #: 299
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 2 of 24 PageID #: 300
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 3 of 24 PageID #: 301
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 4 of 24 PageID #: 302
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 5 of 24 PageID #: 303
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 6 of 24 PageID #: 304
    Case 1:19-cv-02072-RGA
            Case 08-12229-MFW
                           Document
                               Doc 12677
                                    9 Filed Filed
                                            12/06/19
                                                  10/31/19
                                                       Page Page
                                                            7 of 24
                                                                  1 of
                                                                    PageID
                                                                       13 #: 305

                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------------   X
                                                                     :   Chapter 11
    In re:                                                           :   Case No. 08-12229 (MFW)
                                                                     :   (Jointly Administered)
    WASHINGTON MUTUAL, INC., et al.,1                                :
                                                                     :
                                                                     :
    --------------------------------------------------------------   X
                     MOTION FOR WITHDRAWAL (LIMITED) OF REFERENCE

             Alice Griffin, Pro Se, appellant in the proceeding styled Alice Griffin v. WMI Liquidating Trust,

Case No. 1:19-cv-00775-RGA (the “Movant”), brings this motion (the “Motion”) for an order of this court

(the “Court”) withdrawing authority from the United States Bankruptcy Court for the District of Delaware

(the “Bankruptcy Court”) to enter an order pursuant to 11 U.S.C. § 350(a) (“Section 350”) closing the

above-captioned bankruptcy cases of Washington Mutual, Inc. and WMI Investment Corp. (collectively,

the “Debtors”) until further leave of this Court.

             Movant brings the Motion pursuant to: (a) 11 U.S.C. § 105, 28 U.S.C. § 157(d);(b) Fed. R. Bankr.

P. 5011, 8013, and 9006-1(e); (c) 5011-1 of the Local Rules for the United States Bankruptcy Court for the

District of Delaware; and (d) D. Del. LR 7.1.2(c).

                                                      JURISDICTION

             1.       Federal district courts have original jurisdiction over cases arising under title 11 of the

United States Code (the “Bankruptcy Code”). 28 U.S.C. 1334(a), (b). Under 28 U.S.C. § 157(a), each

district court may provide that any or all cases under title 11 and any or all proceedings arising under title

11 or arising in or related to a case under title 11 shall be referred to the bankruptcy judges for the district.

By its Amended Standing Order of Reference of February 29, 2012, this Court has provided for automatic

reference to bankruptcy judges of title 11 cases filed in this district (the “Reference”).

             2.       Notwithstanding, a district court may withdraw, in whole or in part, any case or proceeding

referred under this section, on its own motion or on timely motion of any party, for cause shown. 28 U.S.C.



1
 The Debtors, along with the last four digits of each Debtor’s federal tax identification number, were: (i) Washington
Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The Debtors’ principal offices are located at 1201 Third
Avenue, Suite 3000, Seattle, Washington 98101.
    Case 1:19-cv-02072-RGA
            Case 08-12229-MFW
                           Document
                               Doc 12677
                                    9 Filed Filed
                                            12/06/19
                                                  10/31/19
                                                       Page Page
                                                            8 of 24
                                                                  2 of
                                                                    PageID
                                                                       13 #: 306

§ 157(d). Accordingly, if Movant shows cause, it is within the discretion of this Court to grant the relief

requested herein.

                                              BACKGROUND

         3.      The Debtors in the above-captioned bankruptcy confirmed a plan of reorganization on

February 24, 2012 (the “Plan”). Pursuant to the Plan, holders of the Debtors’ equity securities, preferred

and common, received residual equity interests in WMI Liquidating Trust (the “Trust”), the waterfall

vehicle for paying claims against the Debtors, with preferred equity taking 75% and common equity the

remaining 25%. (Preferred equity (“Class 19”) and common equity (“Class 22”) are pari passu.) The Plan

expressly states that Class 22 is subject to further dilution from additional post-confirmation claims, but

Class 19 is not. Notwithstanding the Plan’s prohibition of new Class 19 interests, on March 28, 2013, the

Trust executed a stipulation (the “Final Stipulation”) with certain underwriters of the Debtors’ securities

(the “Underwriters”), settling $96 million in indemnification claims of the Underwriters against the Debtors

in exchange for $72 million in Class 19 interests. On March 22, 2019 Movant filed her objection to (a) the

Trust’s settlement with the Underwriters and (b) placement of the Underwriters’ claim in Class 19 (the

“Objection”). On April 22, 2019 a hearing was held on the Objection (the “Hearing”), and in a bench ruling

the Bankruptcy Court denied the Objection on the basis of laches. On April 29, 2019 Appellant filed her

notice of appeal. This Court ordered a briefing schedule, the appeal (the “Appeal”) has been fully briefed

as of mid-August 2019, and the parties are awaiting a hearing date for oral argument.

         4.      This Motion arises from information received by Movant that despite pendency of the

Appeal, the Trust intends to file a motion to close the Debtors’ bankruptcy cases, and the Bankruptcy Court

intends to hold a hearing on that motion. Specifically, Movant listened to audio of a hearing before the

Bankruptcy Court held on September 26, 2019 in which counsel for the Trust stated that, notwithstanding

the Appeal, the Trust intends to file a Section 350 motion to close the Debtors’ cases no later than October

31, 2019, and the Bankruptcy Court stated that she will “make sure it gets scheduled if [the Trust files] it

timely”.2 Movant objects to closing the cases prior to a ruling of this Court on the Appeal, and in light of



2
  See http://www.kccllc.net/wamu/document/0812229190926000000000001 (Bankr. Document Index No. 12669)
(audio of the hearing is available at the link). Similar statements were made at a July 2, 2019 hearing before the
                                                        2
 Case 1:19-cv-02072-RGA
         Case 08-12229-MFW
                        Document
                            Doc 12677
                                 9 Filed Filed
                                         12/06/19
                                               10/31/19
                                                    Page Page
                                                         9 of 24
                                                               3 of
                                                                 PageID
                                                                    13 #: 307

the Bankruptcy Court’s and the Trust’s intention to close the Debtors’ bankruptcy cases files this Motion

to prevent the Bankruptcy Court from entering an order pursuant to Section 350.

                                                   ARGUMENT

I.                This Court Has Cause to Grant the Requested Relief

         5.       The Third Circuit has set forth five factors for courts to consider when determining whether

cause exists to withdraw a reference: (i) the promotion of uniformity in bankruptcy administration; (ii) the

reduction of forum shopping and confusion; (iii) the economical use of the parties' resources; (iv) expediting

the bankruptcy process; and (v) the timing of the motion for withdrawal. In re Pruitt, 910 F.2d 1160, 1168

(3d Cir. 1990).3 As set forth herein, Movant’s circumstances justify limited withdrawal of the Reference.

         A.       The Requested Relief Will Promote Uniformity in the Bankruptcy Process

         6.       Appeals are well within the ecology of the bankruptcy system, and by withdrawing the

Reference on a limited basis once the Appeal is adjudicated the resulting determination can be implemented

seamlessly. Such a result is optimal for bankruptcy administration purposes. For example, if this Court

determines that the trustee of the Trust (the “Trustee”) and/or the Trust’s advisory board (the “TAB”) have

breached their fiduciary duties, and personnel changes are necessary, it can direct the Bankruptcy Court to

so implement the ruling(s). However, if the cases are closed then they will have to be reopened to

implement the ruling. Obviously, bankruptcy administration is optimized by keeping the Debtors’ cases

open.

         B.       There Will Be No Confusion or Forum Shopping if the Requested Relief is Granted

         7.       By preventing the Bankruptcy Court from entering an order closing the Debtors’ cases this

Court guarantees that its resolution of the Appeal, including any directions to the Bankruptcy Court, will



Bankruptcy Court: http://www.kccllc.net/wamu/document/0812229190702000000000001 (Bankr. Document Index
No. 12645) (audio of the hearing is available at the link).
3
  Other courts in this district that have considered the ‘cause’ requirement have noted that its inclusion in 28 U.S.C. §
157(d) “creates a presumption that Congress intended to have bankruptcy proceedings adjudicated in bankruptcy
court, unless rebutted by a contravening policy.” Shubert v. Lucent Techs., Inc. (In re Winstar Communications, Inc.),
No. 01-01430, 2004 WL 2713101 (D. Del. Nov.16, 2004); Hatzel & Buehler, Inc. V. Central Hudson Gas & Electric,
106 B.R. 367, 371 (D. Del. 1989) (citations omitted). Movant agrees, and the instant Motion does not contravene this
policy as it merely requests that the Bankruptcy Court be temporarily prohibited from entering an order closing the
Debtors’ bankruptcy cases. Movant merely requests that only after this Appeal has been finally adjudicated the
Bankruptcy Court be allowed to enter an order closing the Debtors’ cases.

                                                           3
Case 1:19-cv-02072-RGA
         Case 08-12229-MFW
                        Document
                             Doc 12677
                                 9 Filed 12/06/19
                                         Filed 10/31/19
                                                   Page 10
                                                        Page
                                                           of 24
                                                              4 of
                                                                 PageID
                                                                   13   #: 308

be immediately implemented with no delay in reopening the cases or requiring Movant to consider bringing

the order before another court (e.g., a Delaware state court) for execution. This obviates any forum-

shopping or confusion about whether a court outside the federal system can or should implement this

Court’s order.

        C.       Delaying Closure of the Bankruptcy Cases is More Economical Than Possibly Reopening
                 the Cases Later

        8.       Granting the Motion will be economical because there will be no trouble or expense for

reopening the cases or seeking remedies in a state court. Movant is unfamiliar with the Delaware state

court system and it would require an enormous expenditure of time for Movant to become sufficiently

familiar with Delaware law and procedure to bring an action to remove the Trustee or TAB. Despite the

Trust’s claims that it has very limited resources, its resources and knowledge of Delaware law and

procedure are vastly greater than any Movant can deploy if such action were needed. Finally, the resources

of Delaware’s judicial system would bear a greater weight than this Court or the Bankruptcy Court because

a Delaware court would have no familiarity with the issues or the documentation, i.e., the Plan and the

agreement governing the Trust (the “Trust Agreement”). This Court and the Bankruptcy Court are familiar

with the facts, bankruptcy law, and their reservoir of knowledge plus the facts that (a) the matter arose with

the bankruptcy system, (b) it would be unfair to impose the financial burden of reopening the cases on

Movant, and (c) possibly posting a bond, all weigh in favor of granting the requested relief as the most

economical option.

        D.       Delaying Closure of the Bankruptcy Cases is Pragmatic and Expedient

        9.       The bankruptcy process will be expedited by the unbroken chain of authority between this

Court and the Bankruptcy Court, and this Court’s final resolution of the Appeal will be implemented

without delay, so the Third Circuit’s fourth prong is satisfied.

        E.       The Requested Relief is Urgently Necessitated by the Bankruptcy Court’s Stated
                 Intentions

        10.      This Motion is necessitated by the Trust’s statement at a September 26, 2019 status hearing

before the Bankruptcy Court of its intention to file a motion for an order closing the cases no later than




                                                      4
 Case 1:19-cv-02072-RGA
          Case 08-12229-MFW
                         Document
                              Doc 12677
                                  9 Filed 12/06/19
                                          Filed 10/31/19
                                                    Page 11
                                                         Page
                                                            of 24
                                                               5 of
                                                                  PageID
                                                                    13   #: 309

October 31, 2019 and the Bankruptcy Court’s statement that it would schedule a hearing on that matter.4

At that hearing the Trust stated its intention to close the Debtors’ cases on or before December 31, 2019. It

is Movant’s position that the Trust is attempting to moot or eviscerate any ruling by this Court adverse to

the Trust’s interests, and if the relief requested herein is not granted there will be nothing to prevent the

Bankruptcy Court from assisting the Trust in this regard.

II.               Matters on Appeal Go to the Heart of the Debtors’ Plan

         11.      Among the issues on appeal are alleged violations of the Plan, breaches of fiduciary duty,

and ultra vires acts. These matters go to the heart of the Plan as they, inter alia (a) challenge the Trust’s

execution of its the plain language (including whether it has adequately addressed the rights Class 19

interests), and (b) allege violations by the Trust’s governing authorities – i.e., the Trustee and the TAB – of

the Trust Agreement, the Plan’s enforcement mechanism. If this Court finds that the Trustee’s and the

TAB’s actions warrant remedial action – including removal of the Trustee and members of the TAB (which

may require amendment of the Trust’s charter)5 – the Court may take that remedial action itself or remand
                                         6
such them to the Bankruptcy Court.

         12.      All matters pertaining to claims against a debtor are integral in the bankruptcy process. See

11 U.S. C. § 101(5), and 11 U.S.C. § 501 – 511. The outcome of the Appeal will affect the administration




4
  See Footnote 2, supra.
5
  The Trust is governed by the Plan and the Trust Agreement. However, the Trust Agreement is not part of the Plan
and by its own terms can be amended.
6
  In any case, if the Underwriters’ claim is moved to common equity the Bankruptcy Court’s approval of the share
price may be required if the parties choose a price other than indicated by Section 1.73 (a), (b), or (c) of the Plan.
Section 1.73 of the Plan defines a Common Equity Interest (Class 22) as follows: Collectively, (a) an Equity Interest
represented by the 3,000,000,000 authorized shares of common stock of WMI, including, without limitation, one of
the 1,704,958,913 shares of common stock of WMI issued and outstanding as of the Petition Date, or any interest or
right to convert into such an Equity Interest or acquire any Equity Interest of WMI that was in existence immediately
prior to or on the Petition Date or (b) a Claim, other than with respect to the Dime Warrants, which pursuant to a Final
Order, has been subordinated to the level of Equity Interest in accordance with section 510 of the Bankruptcy Code
or otherwise and whose shall count, for purposes of calculating Pro Rata Share of distributions, shall be determined
by dividing the amount of an Allowed Claim by the per share price of WMI common stock as of either (a) the Petition
Date, (b) the close of business on the day immediately preceding the Petition Date, (c) December 12, 2011, or (3) such
other date as determined by the Bankruptcy Court. (Emphasis added.) The date selected would be of great
importance as it would determine the number of Class 22 interests the Underwriters would receive (i.e., the price of
the stock on the selected day is the denominator by which the $72 million claim would be divided). Obviously, the
Underwriters would prefer to select a day providing the lowest possible stock price to maximize their Class 22
interests.

                                                           5
  Case 1:19-cv-02072-RGA
           Case 08-12229-MFW
                          Document
                               Doc 12677
                                   9 Filed 12/06/19
                                           Filed 10/31/19
                                                     Page 12
                                                          Page
                                                             of 24
                                                                6 of
                                                                   PageID
                                                                     13   #: 310

 of the estate because it will resolve the question whether the Trust was correct to (a) allow the Underwriters’

 claims and (b) place the claims in Class 19. See In re Schuman, 277 B.R. 638, 653 (Bankr. E.D. Pa. 2001).

          13.      A proceeding is “core”, i.e., integral to the bankruptcy process, if it invokes a substantive

 right provided by the Bankruptcy Code or if the claim could arise only in the context of a bankruptcy case.

 Halper v. Halper, 164 F.3d 830, 836 (3d Cir. 1999) (citing In re Guild & Gallery Plus, Inc., 72 F.3d 1171,

 1178 (3d Cir. 1996)). Claims adjudication is core, so the matter of the Underwriters’ claims is core because

 position and characterization of a claim in a bankruptcy debtor’s waterfall only arises in a bankruptcy

 proceeding.

          14.      Furthermore, a matter is related to a chapter 11 case if it could conceivably have any effect

 on the estate being administered in bankruptcy. United States Trustee v. Gryphon at the Stone Mansion,

 Inc., 166 F.3d 552, 556 (3d Cir. 1999) (citing Belcufine v. Aloe, 112 F.3d 633, 636 (3d Cir.1997)). If the

 outcome of the Appeal “could alter the Trust’s rights, liabilities, options, or freedom of action (either

 positively or negatively) or in any way impacts upon the handling and administration of the [Trust’s

 obligations to the classes in the Trust’s waterfall then the Appeal is related to the Debtors’ bankruptcy

 cases]”. Id. If Appellant prevails, at a minimum, the Trust will be compelled to remove the Underwriters

 from Class 19, and such a result will affect the substantive rights of any other class in the Trust’s waterfall

 that absorbs the Underwriters, or the waterfall itself if the Underwriters’ claims are invalidated.

III.               If Appellant Prevails the District Court May Remand Certain Matters to the Bankruptcy
                   Court

          15.      If this Court remands matters under the Appeal, including adjudication of motions to

 remove the Trustee and members of the TAB, such matters should be adjudicated within the federal – not

 the Delaware state system – because the Plan and the Trust Agreement are creatures of the bankruptcy

 process and the courts most familiar with bankruptcy are best suited to determine matters arising from and

 related to bankruptcy cases.7




 7
   There is no provision in the Trust Agreement authorizing removal of the Trustee except by a majority vote of TAB
 members. See http://www.kccllc.net/documents/8817600/8817600120507000000000001.pdf. Furthermore, pursuant
 to Section 6.4(f)(iii), a TAB member may be removed only by a unanimous vote of the TAB members for breach of
 fiduciary duty. There is no mechanism for removal of all TAB members or the Trustee by either a court or holders of
 Trust interests aggrieved by the Final Stipulation. Accordingly, if this Court determines that removal of the Trustee
 and/or TAB members is necessary a court (or the parties) will have to invoke the severability provision in Section 9.3
                                                           6
 Case 1:19-cv-02072-RGA
          Case 08-12229-MFW
                         Document
                              Doc 12677
                                  9 Filed 12/06/19
                                          Filed 10/31/19
                                                    Page 13
                                                         Page
                                                            of 24
                                                               7 of
                                                                  PageID
                                                                    13   #: 311

IV.                If the Bankruptcy Cases are Closed Movant May Have to Reopen Them

          16.      If the Debtors’ bankruptcy cases are closed and the Movant prevails on the Appeal,

 depending on this Court’s directives the Movant may have to reopen the Debtors’ bankruptcy cases, an

 oppressive burden. Movant would have to petition the Bankruptcy Court to reopen the Debtors’ cases and

 would be required to pay a minimum of $2,334.00 to do so. Also, the Trust is very likely to demand Movant

 post a bond, which may be beyond her means.

V.                 Due Process Requires that the Bankruptcy Cases Remain Open Until the Appeal is
                   Determined

          17.      At the heart of the federal judicial system is the requirement that a litigant get his day in

 court. In the instant case, that means that as Movant perfected her Appeal months ago the judicial system

 is required to take reasonable and necessary steps to (a) allow the Appeal to be adjudicated so that any

 remedial action can be taken before the Debtors exit bankruptcy and (b) prevent the Trust from evading

 accountability for the Final Stipulation and its aftermath.

VI.                Movant Satisfies Third Circuit Criteria for a Stay from the Bankruptcy Court, but is
                   Unlikely to Receive that Relief

          18.      If this Motion is not adjudicated by the time the forthcoming Section 350 motion is under

 consideration Movant will be forced to (a) object to the forthcoming Section 350 motion and/or (b) seek a

 stay from the Bankruptcy Court. In light of the Bankruptcy Court’s stated eagerness to close the Debtors’

 cases, a request for a stay is likely to be futile. Nevertheless, Movant contends that under Third Circuit

 precedent she is entitled to a stay from the Bankruptcy Court. Federal Rule of Bankruptcy Procedure 8007

 allows a party to seek a stay pending appeal and the Third Circuit has stated four factors a court must

 consider when presented with such a request: (1) whether the stay applicant is likely to succeed on the

 merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

 will substantially injure the other parties interested in the proceeding; and (4) where the public interest lies.

 In re S.S. Body Armor I., Inc v. Carter Ledyard & Milburn LLP, 927 F.3d 763, 771 (3d Cir. 2019) (quoting

 Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). The Third Circuit exhaustively discusses these four




 of the Trust Agreement to do so. In either case this Court or the Bankruptcy Court is better suited for the task than a
 Delaware state court given their familiarity with the documentation and issues.
                                                           7
Case 1:19-cv-02072-RGA
         Case 08-12229-MFW
                        Document
                             Doc 12677
                                 9 Filed 12/06/19
                                         Filed 10/31/19
                                                   Page 14
                                                        Page
                                                           of 24
                                                              8 of
                                                                 PageID
                                                                   13   #: 312

elements in In re Revel AC, Inc., 802 F.3d. 558 (3d Cir. 2015) and cites (1) and (2) as having the greatest

weight.8

         A.       Movant is Likely to Prevail on the Merits

         19.      The Trust’s only available defense at the Objection hearing was laches. Unfortunately for

the Trust, its counsel didn’t raise laches in either its responsive pleading or during oral argument.

Accordingly, under a legion of Third Circuit precedents it forfeited its only defense, cannot raise it before

this Court, and the Bankruptcy Court improperly raised it at the Hearing. On the merits, the Trust has no

excuse for its flagrant violation of the Plan by placing the Underwriters in Class 19. That violation was

also ultra vires and a breach of fiduciary duty to Class 19. Nothing whatever in the Trust’s answering

appellate brief rebutted the foregoing, and while a precise quantification is impossible, Movant contends

she has satisfied the Revel requirement of at least a 50% chance of prevailing. Revel, 802 F.3d at 871.

         B.       Movant Will Be Irreparably Injured if the Requested Relief is Denied

         20.      If this Court does not grant Movant’s requested relief, based on the Bankruptcy Court’s

remarks on September 26, 2019, it is very unlikely that Movant will be able to obtain a stay pending appeal

of an order closing the Debtors’ cases. Even if the Bankruptcy Court is inclined to grant a stay, it is very

likely the Trust will request a bond, which Movant may not be able to post. As stated previously, if Movant

prevails before this Court she will have to petition to reopen the Debtors’ cases, pay the appropriate fees,

and the Bankruptcy Court may deny her request to reopen the cases. If she seeks redress in the Delaware

courts she faces an unfamiliar legal landscape, court costs, and no certainty that the Delaware court will be

able or willing to enforce this Court’s ruling. As a practical matter, the federal courts in Delaware are the

only forum in which the Movant can be assured of receiving – at nominal cost – judicial review by courts

familiar with bankruptcy matters. Once the bankruptcy cases are closed the Trust will be free to disburse

any available funds, and Class 19 will receive its wrongfully diluted portion.9 Once disbursed, those funds

can’t be recovered so if Appellant prevails her Appeal will be equitably mooted.


8
  As between (1) and (2), the more likely the party seeking the stay is to win on the merits the less important irreparable
harm. See Revel, 802 F.3d at 569 – 570 (“[T]he more likely the plaintiff is to win, the less heavily need the balance
of harms weigh in [her] favor.”)
9
  The Trust has stated that there are no funds to be disbursed now and argued both in its responsive brief and by a
letter to this Court dated August 9, 2019 that no assets are forthcoming to the Trust. The latter assertion is expressly
contradicted by the Trust’s website which very prominently states that the Trust is awaiting news of a possible LIBOR
payout from the FDIC. See http://www.kccllc.net/documents/8817600/8817600190415000000000001.pdf (¶ 22, p.
                                                            8
Case 1:19-cv-02072-RGA
         Case 08-12229-MFW
                        Document
                             Doc 12677
                                 9 Filed 12/06/19
                                         Filed 10/31/19
                                                   Page 15
                                                        Page
                                                           of 24
                                                              9 of
                                                                 PageID
                                                                   13   #: 313

         C.       The Trust Will Not be Injured by the Requested Relief

         21.     While the Trust will doubtless assert that delaying closure of the Debtors’ cases for a few

extra weeks or months while the Appeal is determined is injurious to the Trust, such assertions are meritless.

To be tautological, the Trust is the Debtors and the Debtors are the Trust, and the Trust will not stop

functioning when an order is entered closing the Debtors’ cases. The Bankruptcy Court entered an order

in December 2017 extending the term of the Trust through March 19, 2021 (unless dissolved earlier or

otherwise extended), and the Trust has made no statement that when the Debtors’ cases are closed it will

immediately dissolve and cease to pay its employees, consultants, and retained professionals. Finally,

granting the requested relief will faithfully execute the express terms of the Plan by assuring that any

violations thereof are redressed, and will have no effect on third parties who have justifiably relied on the

Plan’s confirmation. See In re Nuverra Environmental Solutions, Inc., 599 B.R. 75, 83 (D. Del. 2018).

Indeed, far from causing the Plan to unravel, Movant’s Appeal, if successful, could guarantee to Class 19

gets the full measure of the bargain it struck when it voted for the Plan. Id. at 86. As Movant stated in her

brief, by violating the Plan the Trust outsourced its Chief Compliance and Chief Ethics functions to her.

         D.       The Public Interest Lies in Granting the Requested Relief

         22.     At the heart of the Appeal is a desire to give members of Class 19 the bargain for which

they voted and were promised they would receive. They voted for anti-dilution and their fiduciary, the

Trust, disregarded the Plan and diluted them by placing the Underwriters’ claims in Class 19. It is

dismaying, particularly in the post-Madoff era, for a Trustee to show no concern for its charter documents

or beneficiaries, and for the Bankruptcy Court – a federal judge – to read in open court documentation

showing that the Trust violated its charter (i.e., the Plan) and condone the Trust’s malfeasance. There are

thousands of retail members of Class 19 all over the world who follow the Debtors’ bankruptcy cases,

listened to the Hearing, and expressed outrage that the Bankruptcy Court (inappropriately) applied a

technicality to protect the Trust rather than ordering the Trust to fashion a remedy that would not violate




16.) Movant challenged this assertion in her Objection, at the Hearing, and most recently in her letter to the Court
dated August 13, 2019, responding to the Trust’s letter, detailing the scale and complexity of the Debtors’ mortgage
backed securities holdings immediately prior to to the bankruptcy filings. Moreover, even if no funds are immediately
forthcoming, that condition has no bearing on (a) the Trust’s alleged misdeeds, (b) Movant’s right to have her Appeal
heard by this Court, and (c) Movant’s right to remedial action before the Debtors’ cases close if she prevails.
                                                         9
Case 1:19-cv-02072-RGA
        Case 08-12229-MFW
                       Document
                           Doc 12677
                                9 Filed Filed
                                        12/06/19
                                              10/31/19
                                                   Page Page
                                                        16 of 10
                                                              24 of
                                                                 PageID
                                                                    13 #: 314

the Plan. America’s federal judiciary has long been regarded as the most respectable of the three branches

of government, and at a time when politicians and other public figures are lightly esteemed it is in the

interest of federal judges to maintain that standing. By neutralizing the Bankruptcy Court’s ability to

eviscerate Movant’s Appeal this Court can mitigate the damage done to Class 19 and show retail investors

who were disappointed by the Bankruptcy Court’s handling of the Objection that the federal judiciary has

integrity and can police itself.

                                              CONCLUSION

        23.      As discussed herein, if Appellant prevails this Court may remand certain matters for

Bankruptcy Court proceedings consistent with its rulings. If the Debtors’ cases are closed by then they will

very likely have to be reopened to implement the directives of the Court’s order. The Appeal has been fully

briefed since August 13, 2019, and the parties are awaiting information from the Court regarding oral

argument or a decision. After eleven years in bankruptcy there is no harm to the Debtors (who, again, are

the Trust) in waiting a few more weeks or months for a final resolution of the Appeal because the Trust will

continue to exist after the cases are closed, whenever that occurs. Indeed, the Trust will not dissolve, so

the only effect of exiting bankruptcy is that the Trust will become free of oversight by the Bankruptcy Court

and this Court which, may be a reason for the Trust’s (and the enormously wealthy hedge fund managers

behind it) alacrity.

        24.      It is the Movant’s position that the real purpose behind the Trust’s motion to close the

bankruptcy cases is to eviscerate any possible effect of a ruling by this Court favorable to Appellant. If this

Court overturns the Bankruptcy Court’s laches ruling it is extremely likely that this Court will also hold

that the Trust’s actions were a breach of fiduciary duty and ultra vires, and the Court may determine that

the Trustee and the TAB should be replaced. As any organism will resist its demise, the Trust will seek to

nullify such rulings by taking itself outside the judicial system and therefore outside this Court’s jurisdiction

which is, Movant contends, precisely the Trust’s objective in filing to close the case notwithstanding

pendency of the Appeal. To allow the Trust to thwart this Court’s authority over matters core to the

Debtors’ Plan would usurp the rights given to Class 19 under the Plan, the due process rights of Class 19

interest holders to enforce their rights, and the bankruptcy process itself, which exists to provide fair

                                                       10
Case 1:19-cv-02072-RGA
        Case 08-12229-MFW
                       Document
                           Doc 12677
                                9 Filed Filed
                                        12/06/19
                                              10/31/19
                                                   Page Page
                                                        17 of 11
                                                              24 of
                                                                 PageID
                                                                    13 #: 315

adjudication of claimants’ rights (which are the statutory purposes of the Plan solicitation and confirmation

processes) and the enforcement thereof, which is Appellant’s objective.

                                            REQUEST FOR RELIEF

         Pursuant to 28 U.S.C. § 157(d) this Court has the authority to enter an order withdrawing that

portion of the Reference permitting the Bankruptcy Court to enter an order closing the Debtors’ cases.

Movant hereby requests that this Court enter such an order or, in the alternative, accept this Motion as a

request for a writ of mandamus,10 costs, fees, and any other relief it deems just and proper.


 Dated: October 31, 2019
 New York, New York

                                                               /s/ Alice Griffin______________________
                                                               Appellant, Pro Se

                                                               121 East 12th Street, #7C
                                                               New York, New York 10003
                                                               (646) 337-3577
                                                               griffincounselpc@earthlink.net




10
   The Third Circuit has held that for a writ of mandamus to issue: (1) the petitioner must show there is no other
adequate means to attain the relief sought; (2) the petition must show that her right to the writ is clear and indisputable;
and (3) even if the first two conditions are met, the reviewing court in its discretion must conclude that the writ is
appropriate under the circumstances. In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006) (citing Cheney v. U.S. Dist.
Court for Dist. of Columbia, 542 U.S. 367, 380-81, 124 S.Ct. 2576, 159 L.Ed.2d 459 (2004) (citations and quotation
marks omitted)). In the instant case, Movant has filed her appeal and while she can and will object to the Trust’s
motion to close the cases, the Bankruptcy Court’s statement at the September 26, 2019 hearing indicates it is eager to
close the Debtors’ cases and despite the Bankruptcy Court’s awareness of the Appeal it is probably unrealistic to
expect the Bankruptcy Court to delay closing the Debtors’ cases unless compelled to do so. Second, Movant has done
everything required to perfect the Appeal and is entitled to have it adjudicated while it is possible for the federal courts
to provide relief sought therein. Finally, mandamus is appropriate as the Trust’s effort to close the Debtors’ cases
prior to adjudication of the Appeal is tantamount to the defeating the Appeal for the reasons stated herein.
                                                            11
Case 1:19-cv-02072-RGA
        Case 08-12229-MFW
                       Document
                           Doc 12677
                                9 Filed Filed
                                        12/06/19
                                              10/31/19
                                                   Page Page
                                                        18 of 12
                                                              24 of
                                                                 PageID
                                                                    13 #: 316

                                   CERTIFICATE OF SERVICE

         I, Alice Griffin, certify that on October 31, 2019 I caused the foregoing Motion to be served upon
the parties named below in the manner indicated.

                                    Via Email and First-Class Mail

 Brian S. Rosen, Esq.
 Proskauer Rose LLP
 Eleven Times Square
 8th Avenue and 41st St
 New York, New York 10036-8299
 brosen@proskauer.com

                                                Via Email

 Amanda R. Steele, Esq.                               Benjamin Finestone, Esq.
 Paul N. Heath, Esq.                                  Quinn, Emanuel Urquhart & Sullivan LLP
 Mark D Collins, Esq.                                 52 Madison Avenue
 Marcos Ramos, Esq.                                   New York, New York 10010
 Cory Kandestin, Esq.                                 benjaminfinestone@quinnemanuel.com
 Richards Layton & Finger PA
 One Rodney Square
 920 N King Street
 Wilmington, Delaware 19801
 steele@rlf.com
 heath@rlf.com
 collins@rlf.com
 ramos@rlf.com
 Kandestin@rlf.com

 Michael Rosenthal, Esq.                              William P. Bowden, Esq.
 Alan Moskowitz, Esq.                                 Ashby & Geddes, P.A.
 Gibson, Dunn & Crutcher                              500 Delaware Avenue, 8th Floor
 200 Park Avenue                                      Wilmington, DE 19801
 New York, NY 10166-0193                              Telephone: (302) 654-1888
 mrosenthal@gibsondunn.com                            WBowden@ashbygeddes.com

 Charles E. Smith, Esq.
 John Maciel
 WMI Liquidating Trust
 chad.smith@wamuinc.net
 jmaciel@alvarezandmarsal.com
Case 1:19-cv-02072-RGA
        Case 08-12229-MFW
                       Document
                           Doc 12677
                                9 Filed Filed
                                        12/06/19
                                              10/31/19
                                                   Page Page
                                                        19 of 13
                                                              24 of
                                                                 PageID
                                                                    13 #: 317

                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------------   X
                                                                     :   Chapter 11
    In re:                                                           :   Case No. 08-12229 (MFW)
                                                                     :   (Jointly Administered)
    WASHINGTON MUTUAL, INC., et al.1                                 :
                                                                     :
                                                                     :
    --------------------------------------------------------------   X
                      ORDER FOR WITHDRAWAL (LIMITED) OF REFERENCE

             WHEREAS, on October 31, 2019, Alice Griffin, appellant in the proceeding before this Court

styled Alice Griffin v. WMI Liquidating Trust, Case No. 1:19-cv-00775-RGA (the “Movant”), Pro Se,

brought a motion (the “Motion”) for an order of this Court withdrawing authority from the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) to enter an order pursuant to 11

U.S.C. § 350(a) (“Section 350”) closing the above-captioned bankruptcy cases of Washington Mutual, Inc.

and WMI Investment Corp. (collectively, the “Debtors”) until further leave of this Court; and

             WHEREAS, upon consideration of the Motion and any responses thereto, it is hereby:

             ORDERED, that the Bankruptcy Court shall not enter an order pursuant to Section 350 in the

Debtors’ cases until further leave of this Court.

    Dated:      November __, 2019
                Wilmington, Delaware



                                                                         The Honorable Richard G. Andrews
                                                                         United States District Judge




1
 The Debtors, along with the last four digits of each Debtor’s federal tax identification number, were: (i) Washington
Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The Debtors’ principal offices are located at 1201 Third
Avenue, Suite 3000, Seattle, Washington 98101.
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 20 of 24 PageID #: 318
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 21 of 24 PageID #: 319
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 22 of 24 PageID #: 320
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 23 of 24 PageID #: 321
Case 1:19-cv-02072-RGA Document 9 Filed 12/06/19 Page 24 of 24 PageID #: 322
